     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 1 of 14 Page ID #:726

                                                                                                                  z ~ I h- ['i

 1      ~Q"'l1C.L~~          ~G\~                (l11   (Full Name)
                                                                                                            ,,.
 2      ~~ ~ ~ ~    ?C ~~,('4 Btl          DU ~nll'~ N1 (Address Line 1)
                                                                                                        ~~I~ ~ : "~ 1 I ~~~ I~ ~

 3        V        Y G~ _            ~~4.~~ ~Mniry (Address Liue 2)
        NUW-c~exn            wN~hat1~.~ i-+~.c.. v~~.
                                                                                                                          ..
 4 ~                                                    (Phone Number)

 5                                         in Pro Per
       (indicate Plaintiff or Defendant)
 6

 ~ I
 8                                      UNITED STATES DISTRICT COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10
        ~ n~~~~et~ ~Gn ~~n n                            ,                     Case No.: ~a~v ~~ oq u3q 3~~ ~ s k
11      ~

12                           Plaintiff,
                                                                              APPLICATION FOR ENTRY OF
13     /~i~NANL~'~~~k`~
                           eoQ~~or~.~rro~                                     DEFAULT AGAINST:
       I~Mc,O 3E v1C~ ~p~t~pQ~TtO
                                  u
14 ~~ ~,a~.r~ sceuiuNa i ~r,                                                  A ~arl~n+rr_ Mo~'tn„a~C ln~.porl.-r~ nr~(
       D~I~ Ph["t►~r ~ 'ci Ll. G
15     ~j~.~        C~iRh1t~ ~ !1-                                            R~tc~       ~~Q.VICL— ~Op~rI~..Ta~~


16      U~u~ ~~~c E oF~~► r_Nauc~,p~p~

17     '1rJ~e~,,dcr►J       mr~55Ncr]~r~                                       W cs~sfiL~ ~'ck~ccs~~~e , L~[,

Ig      ~~ ~ v i~ ~Qt~Ut S                              ,
        005 1— ~ 0
19                           Defendant(s).
20
21                 To the Clerk of the United States District Court for the Central District of
22
       California:
23
24                 As provided by Rule 55 of the Federal Rules of Civil Procedure, Plaintiff
25
       (yoasr name) ~rnctr ~~c~ lo~e~ ~rr~.t~                                              requests that the Clerk enter
26
27     the default of the following Defendants) for failure to plead or otherwise defend

28     against this action in a timely manner:

          Revised.• Aug~ist 2011
          Prepared by Public Counsel                                Page Number

                                                            Application for Entry of DeFault
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 2 of 14 Page ID #:727




 1 1 Name of Defendant:
 2             1)As evidenced by the proof of service on file with this Court, the above-
 3
      named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
 4
 5 Procedure on             ot- a~rn,~.~-      ► ► ~{ l (~ .
                                              l~
 6
               2) The applicable time limit .for the above-named Defendant to appear or
 7
 8    otherwise respond to this action expired on (date) 12 1~ ~ t ~~
 9
10
      Name of Defendant:
11
12           1) As evidenced by the proof of service on file with this Court, the above-
13
      named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
14
15    . ~ _~

16
             2) The applicable time limit for the above-named Defendant to appear or
17
18 otherwise respond to this action expired on (date)                          1 Z ~ ~ 51 ~ Q~
19
20
      Name of Defendant:
21
22          1) As evidenced by the proof of service on file with this Court, the above-
23
      named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
24
25 Procedure on             ~ o~b~~, ~ 1 t ~~y ~, ~q,
26          2) The applicable time limit for the above-named Defendant to appear or
27
      otherwise respond to this action expired on (date) t 2 ~ ~ ,S' ~ l ~
28

                                                        Z
                                                    Page Number

                                            Application for Entry of Default
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 3 of 14 Page ID #:728



 1    Name of Defendant: ~{~5~                ~rOq~GsS lV'e ~.~--

 2           1) As evidenced by the proof of service on file with this Court, the above-
 3
      named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
 4
 5 Procedure on (date) i ~ ~ l ~-1 ~ ~ Q,
 6
            2)The applicable time limit for the above-named Defendant to appear or
 7
 8 otherwise respond to this action expired on (date) I Z- l ~ 5~ t ~
 9
10
      Name of Defendant:
11
12          1)As evidenced by the proof of service on file with this Court, the above-
13
      namecT Def~dant was served pursuant to Rule 4 of the Federal Rules of Civil
14
15 Procedure on (date)           `~~e
                                               <\
16                                              ,!
            2)The applicable time limit for the abo                 med Defendant to appear or
17
18 otherwise respond to this action expired on (date)
19
20
      Name of Defendant:
21
22      ~}~s evidenced by the proof of service on file with this Court, the above-
23             ~~
      named Defendant was`sue        ursuant to Rule 4 of the Federal Rules of Civil
24
25 Procedure on (date)                              ~~
26          2)The applicable time limit for the above-named Defend                  appear or
27
      otherwise respond to this action expired on (date)
28

                                                3
                                            !
                                            'age Number

                                     Application for Entry of Default
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 4 of 14 Page ID #:729




 1          The above-named Defendants have failed to plead or otherwise respond to
 2 the complaint.
 3          This request is based on the attached Declaration of Plaintiff.
 4
 5    DATED:     31 ~ 1 ~ t q                   Respectfully submitted,
 6
 7
                                                ~s~~n~                  ''
 8
                                                 ~~,~r Mil b~                5~~ti
                                                (pridt name)
 9
10                                              Plaintiff in Pro Per
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             Page N~~mber

                                     Application for Entry of Default
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 5 of 14 Page ID #:730




 1                           DECLARATION OF PLAINTIFF
 2 I,(name) .~~P,r ►~.~~ ba~ ~co~                     ,declare as follows:
 3
         1. Iam the Plaintiff in this action. If called as a witness,Icould and
 4
 5 would competently testify thereto.
 6
            2.    Defendant (name) ~oy,~t~ ~~,-~
                                               ar~, c ~ m~ .was served pursuant
 7
 8 to Rule 4 of the Federal Rules of Civil Procedure on ~ ~'"                 ►1 ~ 1 y ~ l ~           ,
 9 as evidenced by the proof of
                                service on file with this Court.
10
          3.   Under Rule 12, Defendant (name) ~p~,r~,~~ poi~~~ ~                          „~, was
11
12 required to plead or otherwise respond to the complaint by °~ 01~12 ~ ~S~ 1 ~
13
   The time to plead or otherwise respond to the complaint has not been extended by
14
15    any agreement of the parties or any order of the Court.
16
            4.    Defendant (name) ~,,n r,~~e, ~v~,o~                      ~~~as failed to serve or
17
18 file a pleading or otherwise respond to the complaint. The applicable time limit for
19 responding to the complaint has expired.
20
         5.    Defendant (name) A                                  ~ (,~         is not a minor or
21
22 an incompetent person.
23
            6.    Defendant (name) -I~dvnnPQ, ~~rrt~a~                           is not currently in
24
25 the military service, and therefore the Servicemembers Civil Relief Act does not
26 apply.
27
28


                                             Pnge Number

                                        Declaration of Plaintiff
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 6 of 14 Page ID #:731



       (If you are trying to default multiple Defendants, you should make a copy of this page and~ll it
 1
                                            outfor each Defendant.)
 2
               9~#.~. Defendant(name) I~nA C,v Sc,r~hc~, crnr~ru,hQi~vas served pursuant
 3
 4 ~ to Rule 4 of the Federal Rules of Civil Procedure on .        o~ (~,b;,~ ~" t►1~P~ti g,
 S I
     as evidenced by the proof of service on file with this Court.
 6 ~
 7          9~#~. Under Rule 12, Defendant (name) i~rv~cp 5cx v ~ c~ Cc~~rti~GiU,h~was

 8    required to plead or otherwise respond to the complaint by ~ ~`~°~i~--~ ~ 5 ~ 1~_.
 9
      The time to plead or otherwise respond to the complaint has not been extended by
10
11    any agreement of the parties or any order of the Court.
12
               9~#~. Defendant (name) ~ ,M,c,O              ~rXv ~ c;e ~~Jcxu~►bhas failed to serve or
13
14    file a pleading or otherwise respond to the complaint. The applicable time limit

15    responding to the complaint has expired.
16
               9~#~D. Defendant (name) ~~~ ~j~v~c~ ~arY)oYa,F~ttX1                is not a minor or
17
18    an incompetent person.
19
               9~#~. Defendant (name) Q M,~A c
                                             JCXV ~ C~ (~~r~p;G.1'l,J~^~s not currently in
20
21    the military service, and therefore the Servicemembers Civil Relief Act does not
22
      apply.
23
24    //

25    //
26
      //
27
28    //

                                                      2
                                                  PcrRe Nundier

                                             Declaration of Plaintiff
Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 7 of 14 Page ID #:732


 (If yoc~ are trying to default marltiple Defendants, yoa~ should make a copy of this page andfill it
                                        outfor each Defendant.)

         q~# ~2 Defendant(name) ~` ~rr~ Cl~x~dtGL                           was served pursuant

 to Rule 4 of the Federal Rules of Civil Procedure on or a.~jpu}t I ~ l ~E ~ 1 ~

 as evidenced by the proof of service on file with this Court.

         9~#~. Under Rule 12, Defendant(name) ~c~,mm ~~r10.t~r~                                was

 required to plead or otherwise respond to the complaint by a"~ °`~'a"~ Z~ 1S l

 The time to plead or otherwise respond to the complaint has not been extended by

 any agreement of the parties or any order of the Court.

         ~#~`{ Defendant (narriej Sa.rY1              ~InCu~dro~           has failed to serve or

file a pleading or otherwise respond to the complaint. The applicable time limit f~

 responding to the complaint has expired.

         y~#~~ Defendant (ric~r~rze)     ~t~.m ~ C-~1 U-n f~ Y7t.             is not a minor or

an incompetent person.

       9~#~~. Defendant (rannze)           ~ ~'~ ~~~~`r~                      is not currently in

the military service, and therefore the Servicemembers Civil Relief Act does not

apply.

//

//

//

//


                                              Page Natr~tbe~~


                                         Declaration of Plaintiff
Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 8 of 14 Page ID #:733


 (If yoi~ are tr~~ing to defati~lt ma~ltiple Defendants, you shoa~ld make a copy of this page andfill it
                                           outfor each Defendafit.)

         q~#~~' Defendant(name) ~icsk~~rod~cssi~~ L.LC, was served pursuant

 to Rule 4 of the Federal Rules of Civil Procedure on or ~.b0'~a~'~ ~` l y ~ t ~b                      ,
 as evidenced by the proof of service on file with this Court.

         9~#l~ Under Rule 12, Defendant (yianze) wcs~rn ~1 ~c~ ~csS~~G was

 required to plead or otherwise respond to the complaint by °~ ~'~-t ~~ 1S( ~ ~

 The time to plead or otherwise respond to the complaint has not been extended by

 any agreement of the parties or any order of the Court.

         y~#1~'1. Defendant(name) 1t~lenS~ern ~ro4ve.sS~VeI~,C. has failed to serve or

file a pleading or otherwise respond to the complaint. The applicable time limit f~

 responding to the complaint has expired.

         9~# ?1) Defendant(name)~i~,~~crn ~~1~-essi~e- ~~-~ is not a minor or

 an Incompetent person.

       9~# 2~. Defendant(name) W ~s ~r r' n ~('op rCsS~ VC l_CCis not currently in

the military service, and therefore the Servicemembers Civil Relief Act does not

apply.

//

//

//

//


                                               PctRe :Nu~rtber


                                          Declaration of Plaintiff
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 9 of 14 Page ID #:734



 1         9~#~? I have attached to this declaration a true and correct copy of the

 2 proofs of service on file with this Court for the above-named
                                                                  Defendants.
 3
        I declare under penalty of perjury that the foregoing is true and correct.
 4
 5          Executed on   3li ~ ~ ~ q                    ,in LoS a~~~~~~ CSI ~ Corsi c~.
                              (date of signing)                             (city, state of signing)
 6
 7
                                                   ~s~g~~
 8
                                                                 ~,~r MgtIraq.       Jcu~1
 9                                                 (pn      mine)


10                                                 Plaintiff in Pro Per
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  Puge Niunber

                                           Declaration of Plaintiff
     Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 10 of 14 Page ID #:735
        Spencer, Melba Jean, civilian
     ~. Heirto MELBA JEAN WHITE,E-state
        11111 Jefferson Boulevard
        Culver City. Nation California exempt                                                           ~~~ ~D
        Non-Domestic without the u.s.
        All correspondence required by mail


                                                                     CAUSE NO.~               :~-~ ~ ~ v ~4~~~~JA ~(. -emu

                                                                                   .                      ~~ +~~

                  UNITED FEDERAL COURT LOS ANGELES COL~T~-~


Spencer, Melba Jean, a civilian invoking due process                    C.R.I.S. #
                                                                        Parcel # 5064003017
               Petitioner
~'

~D~'ANCE 1~10RTGAGE CORPOR~TIO~?
AI~iCO SERVICE CORPORATIO\
OC~~'E` LO?~\ SERVICING LLC                                                      Special Cause
DUKE P~1RT~;ERS II, LLC
S~'~~I CHAtiDRA
LA~~' OFFICE OF SAi~~ CHA~TDRA,APC                              Civilian Right INVOKE EQUITY
Vv'ESTERN PROGRESSIVE,LTC                                       CONFIDENTIAL —SPECIAL CAUSE
Oli~~a Re~-es
Does 1 through 10                                                                   ~~ .~ ~ :1~ f+ s ~-~
                                                                                                      r. 1~—irk_ r~ ~
                                                                                                                      ~tii
                                                                            _~~11 rlrre pro~e~~.r ofRz;~bt; to ,~~tI1PiZCI
                Respondents


                                  AFFIDVAIT OF SERVICE

        -~BO~'E S17'LED RESPO'~DEN'I'S ~'~FD ~'~LL OTHERS ~'HO~i IT ~1A~' COi~?CERI~:


~'OL' _~RF HEREBY \TOTIFIED of dle institurion of this Action b`- Peritioner against you seeking to take
Petitioner: Land Patent Title on the follo~~~ng propertj- u~ I.c~s _~ngeles Counrc:


       "PFTITIOti"
       LIS PENDL~S
       PROOF OF SER~TICE



                                          Affidavit of Certificate of Service

                                                                          ~~►ww~s-aiu~aii~il~11—~lfiy~r 'jl~~
        Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 11 of 14 Page ID #:736
This is to cer~ifr,~ that a cope of the foregoing "PETITION;'Lis Pendant; proof of ser~,~ice served on:

CO     TY OFRLOS ANG           S
Counts o      ~ strati     enter
500 Vest Temp        et, Room 358
Los Angeles, C o        90012]




 .DVANCE MORTGAGE CORPORATIQN(FTB SUSPENDED)

   ~5e~.vv~-- ~ ~Q~~''~ 5 S L; a~l ~ ~r~ f c~ R a iv ~U
                                                                               70~ ~1(~~~ooc~l ~139s88~
                                                                                                                                    eM~~
AMCO SERVICE CORPORATION(FTB SUSPENDED)

 ~ y 5a- 6e~v~ S `l7v~~'~!L
        ~hM f3~--~ ~c~!i ~ yr r~ ~ ~ ~2~ ~f ~1
 L~1u-+~,

OCWEN LOAN SERVICING LLC
c/o CSC-Lr1~~~'YERS I1_~TCOPORA'TL~G SERVICE
3~1 LIT'I'I~E FALLS DRIVE
~~'ILMINGTON DEI.i~~~'~RE 19808      qr~~ ~ ~, 7 V D D ~j U O ~!l .~(S `~ ~~                        L'-1~ ~


DUKE PARTNERS II, LLC
c/o COC7ENCY GLOB~L INC.
10 FSST 40"its ST 10«~ ]7OOR
NE~~' YORK,NE~~' YORK 10016 ~ U / ~ i D °~ OU0 l 1/ ,~ ~/ SI/ (v                         ~r~t t~


 LAS OFFICE OF SAM CHANDRA,APC
 SAM CHANDRA
 %10 South ~I}-rcle revenue ##600           Uv v U U V ~ l l 3e~ 5 C
                                                                   ~~Z~ ry~ ~-
 ~fonrovia, California 91016      ~~~~~ 4 ~


 ~~'ESTERN PROGRESSIVE,LLC
 Attention: Olivia Rei-es
 c/o CSC-L.:~~~YERS I~COPOR~TI\G SERVICE
 2~1 LITTLE F--ILLS DRI~`F                     v v l~00 I !! 3 ~1 5 ~                          ~          CNV1 f~
 ~'IL~fI~GTON DEL._~~~':1RE 19808 1jU 1 7" 1 U
  J l~v~n-         ~s                            210
  c ~ 3'~'~        ~~.c~ i3~u-C~a,~C~ S.ci,i,~.~
    G~-~u~;t-~ n y ~ec~.~h La-!~ G,~rn ~ ~-   ~ z~ `~~~ 7o r ~?- ~ o~ o on~ ~ e ~ s v oc~c~~ ~~ l~
 _-1t Ios 3ngeles, Los -ingeles Counn~ California on 't~   i~ I e g     2018, in a postage pre-pud Certified Bail Return Receipt Pnorn- ~I:ul
 L''SP~ en~'elope.

                                                               Third Part• neutral part,- for ser~-ice and process only- of pleading

                                                                       B~-                                      cam.
           •        -~             '                                  1  '•
Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 12~ of 14 Page ID #:737
                                 t  ~                                   ~
     ~' .
     ~     . -                •                                  ~ .. -          ~
     ~                                                           o
     ~                                          -                ~n
            HUi~'~T~ICtl~1~~E~Cli~
                       ~ :.   .:
                                        A ~~18       ~
                                                       _.'
                                                           i~    ~       .,                try
                                                                                                          ~t
     Q-                            ',;.  .,"~ :..::v        ~  9 ~
      m Ceftlfled Mall Fee
     ,~ $                   X3.45                       ti019  j~   c   nnae~
                                                                        ~    ~  ~
                                                                               y3.45
                                                                                     ~  ~~ ~--~ a ~ '` ~ ~-
                                                                                                       t~C~14
                         m~~~a~              ~              U7 ~~ g                                          07
     ~ ❑                                                                    s e~ra~~x~ar~»~~~
          ❑ RcNm Rc~fi~(Nectr«~W)       S   ~t       ~                       Po                   '~        ❑ Rshan    t(e~tonb)    S  7y•t"-' v                                      Postmaf~c
      ~
      o   ❑ pertiFled bfau ae  a ~Frery 5 — ~ r~ r~ n
                                                    .—                 ~          a
                                                                                                   O
                                                                                                 ~ Q        ❑c~s+~eawaAga        °r a '~   ~f                                         _ riere
      ~   ❑sa,n sir         ae          s             _        ~~~",.~~ _,                       ~ o        ❑,ndun e~nv~ ~e~tr~        er
                                                                                                                                    a
                                                                                                                                    g
          ❑ AduR &9~~ R~trlcted DeNvery 9                      ~yqi                                         ~~           p p~ ~,~:

      o $°                    aa.47                                                              ~ o P~~                         ~z.2a
      o ,
        T b~ P„~~s~~s                                            11114/2Cr1$                     {0                              ~s                                           11/14/2171 ~
                              #~.~7                                                                  rl T~                       iiF,~Fl~i
     (~    nt To

             ^     l~pt~. A(o~
                           l'1 ort ~C3y
                                      ~1 oxl~(o   ~       --   -------------------------------                                                         1~~s1 _E_4 t_4~_l_~J..~----.-_.L~~L~-- ~`
                                                                                                 `   O ~                   f.►Vro. a~PC3~       1~G.
             l        I T ~l.N                                                                   !~             )f ~      ~     ~-.
                               J~_V.~l~~~~W~~~        ~4~Y%H~YlM~~~~                                                                      ~.       ~          t Y y
                                                                                                                                 .                      ~ F

                                                                                                 r          ~flY u~fat9.IFS+$°
                                          -~1~.   .~1~. ~.     ~1 i



                                                                                                                          • •


                                                                                                                      ■               ,            ~          ~                   1




                                                                                                     ...0

                                                                                                     ~                                                  •                                                   1

                                                                                                                                                                                                 ~,
                                                                                                                  .,            ~~ ~                                                            ,~
                                                                                                     r,-i c~nnea r~~i F~
                                                                                                                         #'s.45                                                              Ut~19
                                                                                                          s                                                                                       07
                                                                                                     ~ ~s~~                   ~,~~                                 ,
                                                                                                           ❑            m~~n    s
                                                                                                 '
                                                                                                 '~         ❑            l                       s  to   ~,;                      _''♦~osu„ark
                                                                                                 ~
                                                                                                 ~          ❑cern~ ns~n ae~   oe~ay              S ~r~~~
                                                                                                                                                    t                                   Hera
                                                                                                 O          ~nd~t S~nr~ R` ~                     S    't~'__
                                                                                                            ❑ AdWt S~aa R~ieted DeN:rrY          S

                                                                                                     O
                                                                                                     ~ YoZal P              ar~d Fees.                                        1 1 ~1 ~1I~~1 ~i
                                                                                                     ~                            ~$.~7
                                                                                                     ~ Sent To                              .~,~[~ ~           r      A ~lr
                                                                                                     O          t~hp~ASo,or~JBaxNo.




                                                                                                     -~      /.                       I                                                                    .i

                                                                                                     ~                            •                     ~

                                                                                                     ~ •SAi ~ h'~ ~I~lC~~ r CR ~t1~6'lU
                                                                                                     Q- ce~n~
                                                                                                     m        Mai F~
                                                                                                     a ~             #3.4~J                                                                  X01 ~
                                                                                                     ~ Eztra Sera    8F~(dxex t~ sdd ~o          )                                                OT
                                                                                                        ❑ P.~aun Rec~p4 Ok'r~wD~       S
                                                                                                     ~ ❑ FicBan Rai(~.^tratic)         5 —.~t
                                                                                                                                           ~v~-vQ_,                                   P

                                                                                                     O  ❑ CartMed Mall ~=trkt,.M C v~y S ~_t;~~_
                                                                                                     ~ ❑Awn sl~acva ~#clukd            S~_
                                                                                                                                                                                      A

                                                                                                        ❑Adult Bk~ri:ra R Ac~W De&v~y 5                                  ~~

                                                                                                     p                           $~.2b
                                                                                                     ~ r~ P                 ~a                                                1!/i ~l2~118
                                                                                                       $                          ~8.4b
                                                                                                     Imo-     nr ro                         ,

                                                                                                     O        ~enc7Apt~:.arP~~o np.                                           -           --         --------
                                                                                                     f~        ~ ,           t

                                                                                                            ~,h r~kfl ~               ~~`i,%r i fiC; =;.      i? "_i l~~          F i i~t_     ~~~~te tt.
                                                                                                                                                             - Mrvyawwv u~c ~vlIS7Y~33li~ ~~Pi~w-j~$:
                                                                                                                   °AlECBIP t (~ Pin of
     ■ A receipt(tliis Portion of the Gerttfied~labe4     motor en electr~ reNm receipt,see a retell                                            Ne~Certlfted Mall tabell.         for ail electronk 2hlm rece~W. see a re~ii
                                                            associate for as~stance.To receive a duP~~             ~ A unique WenUfier for Yau mal
Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 13 of 14 Page ID #:738
     ■ A unique IGenhBer fo[y~►mallplece.
                                                            rehxn receipt fa[ no edditla~al fee. MeseM1h~            Electrons verification of delNery
                                                                                                                                                       IPle~e.                    associate for as~nce. Ta receive a duplipt
       ~~ veriflcadon of delivery a attemP~
     ■ Electronic
                                                            USPS~-poehnarked Cer6fiedlA~l recelptto me               a~~r•
                                                                                                                                                          or attempted            ~^ receipt for no additional (ee, Present ihl
                                                                                                                                                                                  ~~-a~arkea cerafled AAaf~ rece~at m n
                                                            retail associate.                                     ■ A record of delivery (Mpuding the                             retell associate.
     ■ A record of delNery Q~uding the recipients                                                                    signature) that is retairred by       reciplenYs
        ~gnaNre)-tliat is retained bll the Postal SerAce'"-              delivery servke, whkh provides                                              the Postal Service"'      - Restricted delNery serAce. whkh pmvWes
                                                            dupery tothe addressee sPecNfed by n~e~ o►               for a speckled peiiod.                                      detNe~r to ttx, addressee specified by name,
        for a spacHied Dated•                                                                                                                                                                                                       o
                                                            to the addres'see's authorised agent                 important Reminders:
     Important REminders:                                 - Adun signah~re service, which requires the                                                                           ~D ~ ~              ~5       ~ eg~"~
                                                                                                                 • You may purchase Certified Mail                               AduR signatire service,    which   requires the
     ~ You may purchase Certlfled Mail service v+iN         sigrree to be at least 21 years of age (not                                                 service wllh             signee Oo be at least 21 years of age
                                                                                                                     Rrst-pass Mail°, Frst-Class                                                                          (not
        Flrst•Ciass Mall°, Fret-Class Package Service'.     available ffi reWq.                                                                     packa8e Service°~            available at re~iq.
                                                                                                                     a Priority Mails service.
        or Priority MaiY~ service.                        - Adult s19naSure restricteA deli~y service, whkh                                                                   - AduR signature restricted defrrery
                                                                                                                 ~ Certlflad Mall service is notavalla6le                                                              service, whie
      ~ Cardfled Mail service is natarailahle for            requires the sl~ee to be at least 21 year3 of age      Intematlonal mall.                        for                ~y~~~y me sl9nee tr~ ~ at
                                                                                                                                                                                                                least 21 years o4 ai
        Intematlonel mail.                                  end Provides delhrery to the addressee specified                                                                    and provides delivery tp ~e addr~see
                                                                                                                 o Insu2r~ce coverage Is notavallable                                                                        spectfie
     ■ Insurance coverage 4s notavailable far purchase       by name, a to the addressee's auttwrizsd agent
                                                                                                                    wRh Certlfied MaN service. However,fa purchase              by name, a m the addres~eee's autlrorkQd        a~~
        with Cer4ittied Mall seMce. However, the purchaes    (rrot as~aita6le at retail).                                                                    the purchase       (not available ffi retalq.
                                                                                                                    of CerJfied Mall service does rrot change
        of CerOtied Mail service does rrot change the   s 7o ensure tl~et your Certifted Mail receipt is                                                          tl~      m To
                                                                                                                   insurance coverage automatically                              ensure that your Certifi¢d ~~ail receipt is
        insurance coverage automatkalb included :vith     opted as legal proof of mailing, K should bar a          certain Priori(y Mail items,
                                                                                                                                                         Induded vrlPh
                                                                                                                                                                                   P~d as ~e9al D~ootoF maling, It mould bear;
        c2ftain Priority Mail Items.
      0 fvr an additlonal fee, and witl~ a proper
                                                          USPS poshnark If tau would like a postrnark an
                                                          this Certlfied PAail r~eIPC d~ DAM Y°~
                                                                                                                 a For an additbnal fee, and with a prpper                   ~
                                                                                                                                                                             U      postrnark If you would like a postmark on
                                                                                                                                                                             this Certified k1aI1 receipt, Pease
                                                                                                                   er~d~nent on the mailplece, you                                                                 present your
         endorsement on the mallplece, you may request    CertKled Mall ftem at a Post Office'" for                the following services:
                                                                                                                                                           may rzquast       Certlfled   AAaii item at a Post Offlce~ for
         tl~e following services:                         pastmarRing. N you don't nesd a postrnark on this          Return receipt service, which                           postmarking. B you donY need a pustrnark
        - ReNm receipt service which Provides a r~coN      Certlflad Mail r~eipt, dePach the barcoded ~rtlen                                          provides a record      Certified Mail receipt, detach the               pn this
                                                                                                                     of delivery Qncluding the recipients                                                          barceded
            of deAvery pncluding the reclpixM's signature).
                                                          pf this label, atfiz k to the mallpiece, eppty              You can request a hardcoPY reh~m
                                                                                                                                                              signaNrz).    u1 this label, affix h to the mailpiece, appty par'~an
            You can reQuest a hardcopy reium receipt a an ayproprlate postage. end depaslt~he mailpi2cs.             electronk version. Fnr a hardcopy receipt a an BPP~iafe ~sta9e, and deposit the mailpiece.
            etectronk verslan. For a hardcopy rehim receipt,                                                         complete PS Farm 3811, Danestic
                                                                                                                                                           return receipt,
            complete PS Form 3817, Domestic Rehun                                                                    RecoipFettach PS Farm 9811 to Return
            Receipt attach PS Forth 3811 to your mailplete; IPdPOA;;AgT: Sate Cds r~cslPs~ Y                                                             your mailpiece; Ik9FOR~APd1: Sage
                                                                                                                                                                                                   3his t~e19t Tor }*nur sca~rds.
                                                                                                                  S Form 3$~~ gp~112p15 (Reverse)
      PS Form       ~ APri12016 (Aerarse) PSN 75.~0.02-0OP9047                                                                                          PSN 753602~OP0.9047



                                                                                                                  c~~ea
                                                                                                                  aq
                                                                                                                        Mail Se~►i~~ pro~a~s tn~ fono,~;~,9 ter,
                                                                                                                      receipt (tlils portion of me Certrfied Mail label.        far an electronk realm receipt, see a retail
                                                                                                                  o A unique Identlfier for your mailpfece.                     as~ciale for assistance. To receive a duplipte
                                                                                                                  ■ Electrons veAflcation of delivery or attempted              return r~eipt Tor im additional fee, prasentthi:
                                                                                                                    delivery.                                                  I~SPS~-P~              ~ Certified Mail receipttoih
                                                                                                                  a p ~~d of delNery Qncluding the recipients                  ~             Iffie.
                                                                                                                    slgnah~re) that Is retained by the Postal SeMice"        ' Reshicted delivery service, which prrnrides
                                                                                                                    Por a spec'rfied period.                                    deMery to Lhe addressee specified by name, a
                                                                                                                                                                               m the addressee's atMocized agerd
                                                                                                                  ImportanP Reminders:
                                                                                                                                                                             - Adult signature service, which rEpvires ttre
                                                                                                                  m You may purchase Certified PAaiI service wftlr             signee to be ai least 21 years of age (not
                                                                                                                     first-class Maid', Frst-Class Package Senrice~,            available at retatq.
                                                                                                                     or Priority Mails service.                              - AduR signature restricted 6alivery service, whk
                                                                                                                  ~ Certlfled Mail servke Is rtot available for                requires the signee b be at least 27 ye2rs of a~,
                                                                                                                    Intematlonal mail.                                          and provides delivery to the addressee s~cifie
                                                                                                                  ~ Insurance coverage Is not avallahle iw purchase            by name, a to the addressee's authorized agar
                                                                                                                     wKh Certified R9all servke. However, the purchase          (hat avallabFa at reh~ip.
                                                                                                                     of Certfied Mail service does nM change tl~e          ■ To ensure that your Certified Mail receipt fs
                                                                                                                    Insurance coverage automatically include4 w~iGr          aaep~d as legal praot of mailing, it should bear
                                                                                                                    c~rfsin Priority Mail items.                             USPS postmark If yoh would Glee a postmark on
                                                                                                                  ~ For an additlonal fee, and with a proper                 this Certified Mail receipt, please pr~eM your
                                                                                                                    endorsement on the mall~iece, you may reques4            Certlfled Mail ttcr at a Post Office" for
                                                                                                                    the following services:                                  postrnarking. K you don't need a postmark on thi;
                                                                                                                    - Return receipt service, which providxs a record        CeNfled Mail receipt, deiaachh the barcaded purse
                                                                                                                       of delivery Qnduding the reclpfeM's signature).       of this Libel, affix ft t~ tl~e mailpiece, apply
                                                                                                                       You can request a hardcopy reh~m receipt or an        appropriate pasta9e, and de(msit'~e mailpi:,c~.
                                                                                                                       electronic version. For a hardcopy rxtum receipt,
                                                                                                                       complete PS Form 3811, Domestic Return
                                                                                                                       Re~aeipr arch PS Form 3811 to your mailpiec2; 1&~PR~t~YT: Sra~ t                rev~t ~ tau rca
                                                                                                                 PS Forth $8~, April 2015 (Reversal PSN 7530-Q2-W49649



                                                                                                                 C~riii~iied f~aa3 ~eraice provi~~~ ~~ following ber~s~a~s:
                                                                                                                 ■ A receipt phis porlion of ttre Certiried MaA                  bcr an electronk retimi receipt, see a retail
                                                                                                                 B A wique Wentlfler for your mailpiece.                         asscciats for assistnee. To receive a dupGcat~
                                                                                                                 e pectranfc ve~lication of delNery or attempted                 return receipt for no addiu~nal fee, preseirt this
                                                                                                                   delivery.                                                     USPS~--pustmarketl Certified Mail receipt to th
                                                                                                                 ■ A record of delivery (Including the recipients                ~~~          ~~'
                                                                                                                   slgnaLire) that Is retained by the Postal Service'        -Restricted deliver/ ~rvice, which provides
                                                                                                                   ~ a ~~~ ~h~                                                   deCrrery to the addfessae specified by hams, er
                                                                                                                                                                                tb the addressee's auPhorized egerrt.
                                                                                                                 ImpoRant Reminder3:                                         - Adutt signature service, vahkh rzquir~,s tlw
                                                                                                                 ~ You may purchase Certfied Hiail service r~lth                signee to be a! least 21 years of age (not
                                                                                                                    FUst-Class h9tiN~, FUst-Class Pzc!sage Senri~~,             available at reh~ip.
                                                                                                                    or Friorfry MaIY'szrvice.                                - Adutt slgnstire restricted delNery service, whit
                                                                                                                 a~           ~I service i~ notavailable Icr                    requires the signore 6o be at least 21 years of ac
                                                                                                                   inl~mational mall.                                           and provides delivery to the addressee specifir~
                                                                                                                 o Insurance coverage Is rrotavaliable for purch~a              by name, or to the addre~ee's authorized ~qen
                                                                                                                   with Certlfied Mail service. However, the purchase           (rwt available of retaiq.
                                                                                                                   of Certified Mail service does not change the
                                                                                                                                                                           ■ To ensure ttrat your Certified Mail receipt is
                                                                                                                   Insurence coverage auWmaticaly Included vritl~
                                                                                                                                                                             accepted as legal proof of mailing, h shouts bear
                                                                                                                   cariain Priority PAail hems.
                                                                                                                                                                             LISPS postrnarlc. If you vmuld like a postmark on
                                                                                                                 m For an additlonal fee, and with a proper                  this Certlfied Mali receipt, please present your
                                                                                                                   endorsement on the ma{IDiece, you may request             CeAified Mail item at a Post Office'" for
                                                                                                                   the Polbwing services:                                    postrnarking. If you donY need a poshnark on this
                                                                                                                     Realm receipt service, which proNdes a recnrd           Certlfied Mall receipt, detach the hTrcoded ~OPiar
                                                                                                                     of delhrery (Includlnp the recfpienYs slgnah~re).      of lhls Abel, affix It to the maifpisce, apply
                                                                                                                       You can request a hardcopy realm receipt w ors        appropriate postage, and de~ii the mailpiece.
                                                                                                                      ~zlechonfc version. For a hardcopy reNm recelgt
                                                                                                                      complete PS Form 3811, Domestic Return
                                                                                                                     Heselpt, attach PS Form 3811 to ya~r mailplece; I~P9~e1,~7: S~i~                  r~!gt ~ yes+ar
                                                                                                                 r+s t~o~ 380g~ P~prN 2075 (Reverse) PSN 7530.02-0~f'r9047
      Case 2:18-cv-09439-JAK-AS Document 64 Filed 03/11/19 Page 14 of 14 Page ID #:739



 1                                     PROOF OF SERVICE BY MAIL

 2             On 3 ~ I ► ~ ~ ~-i                     ,Iserved the documents described as:
                           (date of mailing)
 3
 4      1.     Application for Entry of Default
 5      2.     Declaration of Plaintiff
 6
 7                                         (list the names of any other documents you are mailing)

 8
 9
10
11
12~    on all interested parties in this action by placing a true and correct copy thereof in
13     a sealed envelope, with first-class postage prepaid thereon, and deposited said
14     envelope in the United States mail at or in _Ls5 n ~~c[~ (' ~,~, (~,r~ ra.                                            ,
                                                                                       (pity and state of mailing)
15     addressed to:
16        fJ1~q-i~~-6           n                      (name)                s   nil ~' ~ wn~D~/~-                          (name)
       1n33U P~oN~~-~avlcv ~ ~25t~                                           —~~0 5. .iv~yr}-lt AvC.           ~'IsOU
17     Sn~rJTA C C S~~i'i Na ~ L'n 1 ~ Crxn~r~         (address)             Mb1'1rOv~ !L ,~'.~.(~ ~'                ~~~~address)
                                     R O(D'~-U
Ig     A M GO ,ScNl c ~ G~ r~~a~.~~ v tJ                                   ~.sr~.~cn► ~ro►~ss~~c LL C
       5'~I S 2 Occar~ ~s O r .                                            1 ~3~ ~' rod-~v, 13 4vc~. 5.~~ K 2~a
19      ~-}vrJ~rJc~1-~ i3cA_C.h ~'Aa~~tTtr tsv
                                                       (addressl             l-~.~ ni'l nC, ~71~ ~(,~GV~ , ~ i ~'-vfT i 0. (address)
                                         ~~ti q                                                              `~'~ ~ ~o
20
21            Ideclare under penalty of perjury that the foregoing is true and correct.

22
       Executed on        3 / 1 I ~ Iq                        at Los a ry J.~-1~9 C ~~, ~,r r, ~a
23                                   (date)                                           (city and state of signing)
                                                                                              a
24
                                                                (sag
2S
26                                                              (pri t name)        ~V~

27
28


                                                           ~—
                                                              Pa=e [Number
